Citation Nr: 1105511	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a respiratory 
disability other than asthma.

4.  Entitlement to an initial compensable evaluation for right 
knee chondromalacia patella with patellofemoral arthritis status 
post surgery.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active service from June 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board has recharacterized the issue of entitlement to service 
connection for bronchitis to more broadly include entitlement to 
service connection for a respiratory disability other than 
asthma, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, she is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  As noted, this issue does not include 
entitlement to service connection for asthma, which is being 
separately adjudicated.

The issues of entitlement to service connection for asthma and a 
respiratory disability other than asthma and entitlement to an 
initial compensable evaluation for right knee chondromalacia 
patella with patellofemoral arthritis status post surgery are 
addressed in the REMAND portion of the decision below.



FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159. 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the RO 
has obtained copies of the service treatment records, and private 
treatment records have been obtained.  At her Board hearing the 
Veteran stated that she tried to obtain records from Penrose 
Community Hospital where she was treated but the records had been 
purged and are unavailable.  

The Board acknowledges, with respect to the claim for service 
connection for tinnitus that the Veteran has not been accorded a 
VA examination for the purpose of obtaining a nexus opinion.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R.  § 3.159(c)(4).  
Because these conditions have not been met, as will be discussed 
below, a VA examination is not necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no medical evidence 
of tinnitus that emanates from service.  Consequently, the 
Veteran has not presented evidence indicating a nexus between a 
current disorder and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the adjudication 
of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked, or was outstanding 
that might substantiate the claim.  It was suggested that any 
evidence tending to show that current disability was related to 
active duty would be helpful in substantiating the claim (in 
fact, subsequent to the hearing the Veteran submitted addition 
evidence).  Neither the Veteran nor her representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that she has tinnitus related to exposure to 
loud noise and concussive activities during active service at the 
United States Air Force Academy.  Specifically, she asserts that 
she was exposed to numerous concussive reports from the firing of 
blank rounds in various rifles, automatic weapons, grenade 
simulators, and ordnance simulators.  She stated that she was 
also exposed to excessive noise during aircraft rides and flight 
line operations.  At her Board hearing in April 2010 the Veteran 
stated that other than the in-service noise exposure, she has not 
been exposed to any other loud noises.  Hearing Transcript (Tr.), 
p. 9.  She testified that her tinnitus has gotten worse.  She 
speculated that her long-term high-level doses of Motrin may be 
making the tinnitus worse.  She stated that she had done some 
research and found that there is some links between long-term 
ibuprofen use and tinnitus.  Tr., p. 10.

The Veteran's service treatment records show no treatment or 
diagnosis of tinnitus at any time during her period of active 
duty.  Post-service assessments/diagnoses of tinnitus are shown 
in private treatment records dated intermittently from October 
1999 to August 2004.  In November 1999 the Veteran had an 
audiometric evaluation at a private hospital.  At that time, she 
reported a history of tinnitus in both ears.  The impression was 
that the Veteran's bilateral hearing was well within normal 
limits and a referral was made for management of the Veteran's 
tinnitus.  In December 1999 the Veteran sought treatment for 
tinnitus from an otolaryngologist at a service hospital.  She 
complained of tinnitus for the past two years.  Following 
examination, the assessment was bilateral tinnitus.  In a private 
health record dated in August 2004 the Veteran presented with a 
history of having problems with hearing loss and tinnitus.  An 
assessment of tinnitus was rendered.

In a statement that coincides with the Veteran's Notice of 
Disagreement, she states "my tinnitus condition was not 
bothersome until years after leaving the service, the only time I 
was exposed to loud noises was the service[.]"

The Board has considered the evidence of record and finds that 
the weight of the evidence is against the Veteran's claim for 
service connection for tinnitus.  Here, the Board does not 
question that the Veteran presently suffers from tinnitus.  As 
tinnitus cannot be objectively observed (except in rare 
instances), its presence is conceded.  However, in order for the 
Veteran's claim to be granted, a medical nexus linking tinnitus 
to service or to continued symptoms is required.  In this 
instance, there is no such evidence.  

The Veteran's first report of tinnitus of record is in an October 
1999 private treatment report.  This long  lapse of time 
(approximately eighteen years after separation from service) 
coupled with the Veteran's statement that her tinnitus was not 
bothersome until years after leaving the service are evidence 
against a finding that tinnitus had its onset during service or 
is related to her service.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of absence of 
complaints).  Only the Veteran's own contention, namely, that her 
current tinnitus was due to noise exposure during active service, 
stands in favor of her claim.  In Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is competent 
and sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such instances 
include to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran's contention regarding a relationship 
between her claimed disability and exposure to in-service noise 
are not statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Thus, her 
contentions are not competent medical evidence of the cause of 
this claimed disability.

Of significance, the Board notes that the Veteran is competent to 
state that she has had ringing in her ears since service 
approximately thirty-one years ago; this is not in dispute.  
However, the positive evidence (her statements) must be weighed 
against the evidence unfavorable to her claim (the post-service 
treatment records, and the service treatment records), all of 
which provide highly probative evidence against this claim, 
indicating a problem that began years after service with no 
connection to service.  Although the Veteran may be competent to 
make these assertions regarding the ringing in her ears, the fact 
that she failed to note this problem until years after service 
provides very probative evidence against her claim that she has 
had ringing in the ears for many years.  

Critically, it also calls into question the Veteran's credibility 
with respect to her allegations that tinnitus began in service as 
a result of exposure to loud noise.  The Board finds that the 
lack of objective documentation of any complaints during service 
or upon separation from service coupled with the lack of 
complaints of tinnitus for eighteen years thereafter, serves to 
impeach the Veteran's credibility with respect to her assertion 
that tinnitus started in service but was not bothersome until 
years after service.  In short, the contemporaneous in-service 
record showing no complaints of tinnitus, and the lack of the 
reporting of post-service tinnitus pathology for many years, 
outweigh the Veteran's assertions.

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for tinnitus, and the 
Veteran's claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010). 


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran's service treatment records show complaints of the 
Veteran having problems with wheezing, congestion, coughing, and 
upper respiratory infections.  Service treatment records also 
reveal varying assessments such as rule out exercise induced 
asthma, lung congestion, and upper respiratory infection.  

Post-service treatment records from the United States Air Force 
(USAF) hospital dated in June 1980 show the Veteran was seen for 
a follow-up on bronchitis.  The assessment was acute bronchitis.  
Again, in July 1980 the Veteran was seen at the USAF hospital for 
a follow-up on bronchitis.  She reported that she was still 
coughing.  The assessment was "Improved."  At an USAF hospital 
visit in January 1981 the Veteran was seen with coughing and a 
history of upper respiratory infection.  Following examination, 
the assessment was bronchitis.  An emergency care and treatment 
report dated in December 1986 reveals an assessment/diagnoses of 
pharyngitis and bronchitis.  In a November 1993 emergency care 
and treatment record from USAF hospital, the Veteran presented 
with difficulty breathing and a history of asthma.  The 
assessment/diagnosis was mild asthma.  In January 2004 the 
Veteran had an assessment of asthma exacerbation.  USAF hospital 
record dated in January 2006 reveal a history of mild asthma and 
a then current assessment of asthma.  In February 2006 the 
Veteran was seen at an USAF hospital with complaints of asthma 
with cold signs and symptoms for four days, and coughing up 
yellow sputum.  The assessment was asthma, cough, hypothyroid.  
In a November 2006 VA respiratory examination the Veteran was 
diagnosed with chronic bronchitis on constant medication, and 
acceptable air flows on pulmonary functions.  X-rays showed 
changes consistent with chronic bronchitis.  

Where, after a review of the available evidence, VA determines 
that the evidence of record does not contain competent medical 
evidence to decide the claim and indicates that the claimed 
disability or symptoms may be associated with a Veteran's service 
or a service-connected disability, a Veteran must be provided 
with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  It should be noted that, in order for an examination to 
be provided, the record must only meet the low threshold of 
indicating that there "may" be a nexus between a current 
disability and service.  Id. at 83.

In this case, the claims folder does not include an adequate 
medical opinion addressing whether asthma and other respiratory 
disabilities are related to the service symptomatology.  The 
Board acknowledges the November 2006 VA respiratory examination, 
which provides a diagnosis of chronic bronchitis but, the 
physician did not provide an etiology opinion.  Because he 
provided no rationale, it is a bare conclusion, which has limited 
probative value.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  Because there is insufficient medical evidence to 
determine whether the Veteran's asthma and other respiratory 
disabilities are related to service, the Board finds that the 
Veteran should be afforded a new VA examination in order to 
obtain an opinion as to whether the asthma and other respiratory 
disabilities were incurred in or aggravated by service.  

With respect to the claim for an initial compensable evaluation 
for the service-connected right knee disability, the Veteran 
essentially contends that a compensable evaluation is warranted 
due to the symptomatology associated with the service-connected 
disability.  After a thorough review of the claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has 
a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the Veteran that takes into 
account records of prior examinations and treatment.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Review of the claims 
folder reveals that the Veteran was afforded a VA examination to 
evaluate the right knee in November 2006.  The Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green, 1 Vet. App. at 124.  In addition, 
where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2010).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any asthma and other 
respiratory disorders that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current asthma and other 
respiratory disorders are related 
symptomatology shown in service treatment 
records or otherwise related to service.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The Veteran should be afforded an 
examination of her right knee to ascertain 
the severity and manifestations of the 
service-connected disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's right 
knee disability in detail.  The examiner is 
also requested to comment on the presence 
or absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  Since it is important 
"that each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
her representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


